DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(b)
The amendment to claim 1 overcomes the first indefinite rejection by providing structure to the functional limitation in the last clause of “a.”  The second indefiniteness issue remains because “d.” of claim 1 does clarify what structure provides for the claimed “tilt”.  That is, is it the first tilt actuator, the second tilt actuator, both or some other unclaimed element to provide for the function language.

Rejections under 35 USC § 103
	The remarks attempt to disqualify Kirkpatrick as prior art Under Pre-AIA  35 USC § 103(c).    35 USC § 103 (c) only applies when “subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f),  and (g) of section 102”.  In the instant case, Kirkpatrick was published 10 November 2011.  The earliest priority of the instant application is at the filing date of the provisional application 61/760,238 filed 04 February 2013.  Kirkpatrick was published over one year prior to the earliest effective filing date of the claimed invention.  Kirkpatrick therefore qualifies as prior art under 102(b).  MPEP 2139.02 recites 
“First, the examiner should consider whether the reference qualifies as prior art under pre-AIA  35 U.S.C. 102(b)  because this section results in a statutory bar to obtaining a patent. If the publication or issue date of the reference is more than 1 year prior to the effective filing date of the claimed invention (MPEP § 2139.01), the reference qualifies as prior art under pre-AIA  35 U.S.C. 102(b)”.

"Any invention described in a printed publication more than one year prior to the date of a patent application is prior art under Section 102(b), even if the printed publication was authored by the patent applicant." De Graffenried v. United States, 16 USPQ2d 1321, 1330 n.7 (Cl. Ct. 1990). "Once an inventor has decided to lift the veil of secrecy from his [or her] work, he [or she] must choose between the protection of a federal patent, or the dedication of his [or her] idea to the public at large." Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 148, 9 USPQ2d 1847, 1851 (1989).
	Lastly MPEP 2146 recites:
 “In addition, if the subject matter qualifies as prior art under any subsection of pre-AIA  35 U.S.C. 102  other than (e), (f), or (g) (e.g., pre-AIA  35 U.S.C. 102(a) or (b) ) it will not be disqualified as prior art under pre-AIA  35 U.S.C. 103(c).”
	In the instant case, since Kirkpatrick is available as prior art under 35 USC 102(b) it will not be disqualified as prior art under 35 USC 103(c).
The remarks do not address the grounds of rejection and therefore the claims stand as discussed previously.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “d. the tilt of the accelerating electrode being variable for deflecting the gas-cluster- ion-beam thereby controllably varying the deflected beam path between the pair of deflection plates and the neutral beam's impact on the surface of a target substrate” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the actuators/gimbal, so it is unclear whether the function requires some other structure or is simply a result of operating the actuators/gimbal arrangement in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claims 2-8 are vague and indefinite by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted . 
Regarding claim 1, Kirkpatrick et al. teach an apparatus (fig. 14) for controlling a direction of a neutral beam (314) derived from a gas-cluster ion-beam (GCIB, 128) comprising gas-cluster-ions and atoms (page 8, lines 13-21) having an axis along an initial path formed in a gas cluster ion source that has an exit aperture encircling the initial path (page 30, lines 23-29 teach ionization in ionizer 122 from gas jet 118 and page 30, lines 32-34 teach extraction of the cluster ions from ionizer exit aperture 126. Thus an initial path from the gas jet 118  through ionizer 122 to the exit aperture 126, wherein since ion clusters exit from aperture 126, the initial path is encircled by the aperture), the apparatus comprising: 
a. an accelerating electrode (142/144, note: page 30, lines 32-34 teach acceleration of cluster ions via suppressor electrode 142 and grounded electrode 144) outside of the gas cluster ion source (as seen in figure 14, 142/144 are outside of 126) spaced from the source exit aperture (best seen in figure 14), said accelerating electrode having an aperture encircling a portion of the initial path (fig. 14, shows 142/144 encircling the initial path thus a portion of the initial path);
wherein, the accelerating electrode including its aperture are positioned with respect to the axis of the initial path of the gas-cluster ion-beam (142 and 144 are perpendicular to the initial path seen in figure 14);

b. a drift space for the gas-cluster ion-beam (between 144 and workpiece 160, note: page 31, lines 22-23 teaches transmission of GCIB to the workpiece thus drifting in space between 144 and 160) ahead of an intended target substrate workpiece (space is ahead of 160), wherein dissociation of gas-cluster ions (page 34, lines 1-3 teach dissociation of gas cluster ions in GCIB 128) in the accelerated gas-cluster ion-beam occurs (accelerated as discussed above by 142 and 144), producing a combination comprising accelerated gas cluster ions and accelerated neutral particles (accelerated GCIB 128 includes neutral beam 314, thus an accelerated combination of gas cluster ions and neutral beam) and 
c. a pair of deflection plates (302/304) in the drift space (302/304 are between 144 and 160) disposed about the beam path, the deflection plates configured for separating ions from neutral particles to remove gas-cluster ions from the beam path (via deflector 302/304), so that the accelerated neutral particles follow the beam path as a neutral beam for work piece processing (as seen in figure 14, beam path is the focused path 128 through separator to process workpiece 160)
d. the accelerating electrode for guiding the beam path between the pair of deflection plates (from accelerating electrode 142/144 guiding beam path between  (neutral beam 314 impact on workpiece 160)
Kirkpatrick teaches a fixed accelerating lens and thus differs from the claimed invention by not disclosing the claimed tiltable acceleration lens that facilitates a deflected beam path.
However, Suzuki et al. teach a first tilt actuator (9a/b or 7a/b supporting electrode 2/5) constructed and arranged to tilt the accelerating electrode and the aperture via a gimbal arrangement at a first tilt angle less than 90 degrees with respect to the axis of the initial path of the ion-beam  and about a first tilt axis so that the electrode is tiltable forward along the initial beam path (tilt along x-x’ or y-y’ of figure discussed in paragraph at top of page 7 of the human translation, the figure shows shafts 7 and 9 where tilting less than 90 degree is possible for alignment, either 7 or 9 is interpreted to cause the first tilt angle of slit 3 relative to ion beam from ion source represented by downward arrow 1 from source (not shown see page 5, first full paragraph).  Figure 1 shows the gimbal arrangement);
a second tilt actuator (the other of either 9a/b or 7a/b) constructed and arranged to tilt the accelerating electrode and the aperture via the gimbal arrangement at a second tilt angle with respect to the axis of the initial beam path of the ion beam and about a second tilt axis (the other of shaft 7 or 9 is interpreted to be the second tilt angle about either the x or y axis, figure 1 shows the gimbal arrangement);
the first and second actuators being constructed and arranged such that  tilting the accelerating electrode about both said first and second axes via the gimbal arrangement distorts the electric field (since the extraction electrode is biased, a tilting tilting around a horizontal axis so as to deflect a beam to the vertical direction”)
the tilt of the accelerating electrode being variable (via adjustment about 7 and 9) for deflecting the ion-beam (as evidenced by paragraph [0067] of Kabasawa) thereby controllably varying the deflected beam path and the beam’s  impact on the surface of a target substrate (since the beam is inherently deflected the impact on the surface is controlled via adjustment of the tilt).
Suzuki modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Kabasawa in the device of Kirkpatrick because it would facilitate improved extraction efficiency by aligning openings with greater precision to the cross-sectional shape of the ion beam 1.

Regarding claim 3, Kirkpatrick fails to disclose wherein the first tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is variable.
However, Suzuki et al. teach a controllably variable tilt angle resulting in variable deflection of an ion beam (top of page 7).
Suzuki et al. modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Suzuki in the device of Kirkpatrick because it facilitates slit alignment for improved extraction efficiency of the beam (page 7, first paragraph).
Regarding claim 4, Kirkpatrick in view of Suzuki teach wherein the second tilt angle is less than 90 degrees and greater than 70 degrees (by rotation along shafts 7 and 9).
Regarding claim 5, Kirkpatrick in view of Suzuki et al. teach wherein the deflection provides a Neutral beam alignment or centering effect (Suzuki page 7 as evidenced by Kabasawa et al., paragraph [0067]). 
Regarding claim 6, Kirkpatrick in view of Suzuki teach wherein the second tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is 
Regarding claim 7, Kirkpatrick in view of Suzuki teach wherein the first tilt angle and the second tilt angle are each controllably variable (Suzuki, tilt axis X-X’ and Y-Y’).
Regarding claim 8, Kirkpatrick in view of Suzuki et al. teach wherein the first and second tilt angles are variable to produce a raster-scanned Neutral beam (Suzuki is capable of raster scanning via adjustment of lenses along the above defined axes (i.e. a device capable of centering a beam is also capable of rastering since in order to center the beam must be able to be deflected from any direction to the center.  That is, rastering is a pattern that the deflector of Suzuki is capable via adjustment of the deflector in a particular way).  Since the neutral particles are part of the GCIB of Kirkpatrick, scanning of the GCIB inherently results in a scanning of the neutral particles.  Therefore the combined device is capable of scanning a neutral beam (see MPEP 2114)).
Claim 9 is the method of claim 1 and thus inherently taught as in the citations above.
Regarding claim 10, Kirkpatrick in view of Suzuki teach wherein the first tilt angle is less than 90 degrees and greater than 70 degrees (as seen in figure 1, note: tilt around x and y axes of Suzuki, the tilt is capable of such a range when necessary for slit alignment (page 7, first paragraph)).
Regarding claim 11, Kirkpatrick fails to disclose wherein the first tilt angle is controllably variable and the resulting deflection of the gas-cluster ion-beam is variable.

Suzuki modifies Kirkpatrick by providing a variable tilt.
Since both inventions are directed towards extraction electrodes for implantation devices, it would have been obvious to one of ordinary skill in the art to have the variable tilt of Suzuki in the device of Kirkpatrick because it facilitates slit alignment for improved extraction efficiency of the beam (page 7, first paragraph).
Claim 12 is the method of claim 6 and therefore rejected as discussed in the citations above.
Claim 13 is the method of claim 7 and therefore rejected as discussed in the citations above.
Claim 14 is the method of claim 8 and therefore rejected as discussed in the citations above.
Regarding claim 15, Kirkpatrick in view of Kabasawa et al. teach wherein the first tilt angle and the second tilt angle are each controllably variable (Suzuki, page 7), wherein the first and second axes are perpendicular to each other and to the initial path (x/y axes are perpendicular as seen in figure of Suzuki).
Claims 16 and 17 are the method of claim 10 and broader in scope. Therefore rejected as discussed in the citations above. Further note: rastering is scanning in two dimensions.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted with the office action of 27 April 2017 in parent application 14/763989) in view of Suzuki (JP 57-019946A)(copy of human translation and publication submitted with the office action of 31 May 2018 in parent application 14/763989) as evidenced by Kabasawa et al. (US pgPub 2006/0113493). 
Alternatively, Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury et al. (WO2011/140332) (herein Kirkpatrick) (copy of publication submitted with the office action of 27 April 2017 in parent application 14/763989) in view of Ono et al. (USPN 5,343,047)  in view of Suzuki (JP 57-019946A)(copy of human translation and publication submitted with the office action of 31 May 2018 in parent application 14/763989) as evidenced by Kabasawa et al. (US pgPub 2006/0113493).
Regarding claims 18-19 Kirkpatrick teaches a single aperture (either 142/144), however differs from the claimed invention by not disclosing the shape of the aperture, thus fails to disclose a circular aperture.
However, the instant disclosure provides no criticality to the shape of the aperture.
Therefore, since Kirkpatrick teaches the acceleration electrode except for a circular shaped aperture, it would have been obvious to one of ordinary skill in the at the effective filing date of the claimed invention to make the aperture circular, since changing the shape of the structure is an obvious matter of design choice within 
Alternatively, Ono teaches a suppressor electrode 27 comprising electrode elements 26/27 (see figure 8) having a circular aperture (col. 9, lines 30-32).
Ono modifies Kirkpatrick by suggesting a shape of the aperture.
Since both inventions are directed towards suppression electrodes, it would have been obvious to one of ordinary skill in the art to select the circular shape of Ono in the device of Kirkpatrick because it would minimize damage to the suppression electrode (see col. 9, lines 30-35).
Relevant art of interest to the applicant:
De Rieux (USPN 3,588,230) teaches a gimbal and two actuators 31 and 32 for supporting an optical element (fig. 1 and col. 1, lines 20-33)
Miyoshi (JP64012453) teaches adjusting the tilt angle of an extraction lens
Purser (USPN 5,693,939) teaches in figure 6 a neutral acceleration tube 22 comprising inclined electrodes.
Kirkpatrick (US pgPub 2012/0045615) could be used similarly to Kirkpatrick above as a 102(e) type rejection.
Radovanov et al. (US pgPub 2012/0001087) teaches a deceleration lens with tiltable focusing electrodes 101 ([0050]).
Tsukihara et al. (US pgPub 2002/0096650) teaches tilting electrodes along a tilt axis as seen in figures 2 and 6.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881